I N     T H E   C O U R T   O F                 A P P E A L S
                                     A T   K N O X V I L L E                       FILED
                                                                                March 10, 1999

                                                                               Cecil Crowson, Jr.
                                                                              Appe llate Court
                                                                                   Clerk

D O R O T H Y           A N N      E L L I S
                                   S E V   )              I E R   C O U N T Y
                                  )0 3 A                  0 1 - 9 8 0 6 - C H - 0 0 2 0 4
P. l a i n t i f f - A p p e)l l a n                  t
                                )
                                )
     v .                        ) H O N                    .   T E L F O R D                E .      F O R G
                                ) C H A                    N C E L L O R
                                )
F L O R A   T R E N T H A M ,   )
                                B U D
T R E N T H A M ,   a n d   J A N I C E
                                )
T R E N T H A M                 )
                                )
     D e f e n d a n t s - A p p)e l l e
                                   A F F                   e s M E D
                                                           I R                A N D         R E M A N D E




D O R O T H Y           A N N      E L L I S ,        P r o       S e

C Y N T H I A           R I C H A R D S O N           W Y R I C K            O F       S E V I E R V I L




                                     O    P     I     N     I     O      N




                                                                        G o d d a r d ,              P . J .



                T h i s      s u i t      w a s       o r i g i n a t e d                 b y       D o r o t

F l o r a          T r1 e B u d a T r e n t h a m
                          n t h   m ,                           a n d        J a n i c e            T r e n t

c o n n e c t i o n             w i t h       t h e       p a r t i e s ’              a d j a c e n t

r e l i e f :




        1
                 F l o r a   T r e n t h a m   d i e d     d u r i n g    t h e   p e n d e n c y   o f
h e r       d e a t h   b e i n g   s u g g e s t e d ,     F r e d    T r e n t h a m ,   d e v i s e
w a s       s u b s t i t u t e d   a s   a   p a r t y     D e f e n d a n t    i n   h e r   s t e a
                1 . T h       a t     a n     i     n j u       n c t i       o n   b       e   i s     s u e d   a
      d   e   f e n d a       n t s     r   e q     u i r       i n g         t h e m         t o       r e m o v e
      t   h   e    O l d        C o   u n   t y       R o       a d   a       n d   r       e q u i     r i n g   t
      d   i   r t    r e      m o v   e d     f     r o m         t h e         s i d       e   o f       t h e   h
      t   h   e    O l d        C o   u n   t y       R o       a d   b       y   p l       a c i n     g   i t   i
      i   t      w a s        i n     p r   i o     r   t       o   r e       m o v a       l   o f       t h e   d

           2 .        T h a t         t   h i s         C o u r t   p e r f e c t   a n   e a s
      p l a i n       t i f f         h   a s   o       b t a i n e d   b y   p r e s c r i p t
      C o u n t       y   R o a       d   ,   t h       u s   p r o v i d i n g   t h e   p l a
      t o   h e       r   p r o       p   e r t y       ;

           3 .        T   h   a t   t h     e   d e         f   e n d a n t s   b e   o r d e r e d
      t r e s p       a   s   s   o n       t h e           p   l a i n t i f f ’ s   p r o p e r t
      r e q u i       r   e   d   t o       r e m o         v   e   a l l   i m p r o v e m e n t s
      d e f e n       d   a   n t   t h     e r e t         o   ;

           4 .        T h a t   t h e               p   l   a i n t i f f   b e   a w a r d e d
      u n l a w       f u l   t r e s p             a   s   s   a n d   t h e   r e s u l t i n g
      p l a i n       t i f f ’ s   d w             e   l   l i n g   d u e   t o   s a i d   t r
      o f   t h       e   O l d   C o u             n   t   y   R o a d ;

               5 .    T h a     t   ,   i n         t h e           e   v e   n   t     t   h a t       t h i   s       C
      p   e   r f e   c t       a   n   e a s       e m e       n   t     b   y     p   r   e s c   r   i p t   i   o   n
      a   n     e a   s e m     e   n t   b e         g r       a   n   t e   d     t   o     t h   e     p l   a   i   n
      T   e   n n .     C o     d   e   A n n       .   5       4   -   1 4   -   1 0   3   ,   s   u   c h     e   a   s
      s   u   f f i   c i e     n   t   m e t       e s         a   n   d     b   o u   n   d s     a   n d     e   x   t
      C   o   u n t   y   R     o   a d   a s         p r       e   v   i o   u   s l   y     e x   i   s t i   n   g   ;

            6 . T h a t               t h i s   C o u r t   g r a n t   a l l   o t h e
      r e l i e f    t o              w h i c h   t h e   p l a i n t i f f   i s   e n
      t h e    c o s t s              o f   t h i s   c a u s e .



               T h e       T r i a l        C o u r t               f o u n d           i n        f a v o r        o f

r e c o g n i z i n g                 t h a t        h i s           d e t e r m i n a t i o n                   r e s

p r o p e r t y               b e c o m i n g            l a n d l o c k e d ,                     n o t e d         t h

t h e         p r o v i s i o n s            o f         T i t l e             5 4 ,            C h a p t e r        1 4

r i g h t - o f - w a y                 o v e r          t h e           D e f e n d a n t s '               p r o p

r o a d .



               T h e       C h a n c e l l o r                  e n t e r e d                a n     o r d e r          p

o f       t h e       T e n n e s s e e              R u l e s             o f        C i v i l          P r o c e d




                                                2
d e t e r m i n a t i o n                  a n d       r e s e r v e d           t h e       i s s u e         r

p r o c e e d i n g .



               T h e r e a f t e r ,                 M s .       E l l i s       f i l e d         a     p e t

c o n d e m n             a     r i g h t - o f - w a y                p u r s u a n t           t o     T . C



               T h e          c a s e     w a s        t h e r e u p o n             c o n t i n u e d

u n t i l           i t       w a s      s e t       f o r       t r i a l       o n       F e b r u a r y

d a t e           M s .       E l l i s      f i l e d           a     m o t i o n         s e e k i n g

h e r         i l l       h e a l t h        a n d         t o       p e r m i t        h e r      t o       o b

C h a n c e l l o r               a l l o w e d            h e r       3 0     d a y s       t o       r e t a

4 5       d a y s - - w h i c h              i n c l u d e d             t h e       3 0     d a y s - - t

t r i a l .               H e     t h e r e u p o n              s e t       t h e      c a s e        t o     b

a n d         a d v i s e d            t h a t       " n o       f u r t h e r          d e l a y s          w i



               O n        t h e       d a t e        o f     t r i a l         M s .       E l l i s         a p

t h e         C o u r t         t h a t      s h e         h a d       n o t     r e t a i n e d             c o

m e n t a l l y               n o r      p h y s i c a l l y             r e a d y         t o     p r o c e

C h a n c e l l o r               t h e r e u p o n              d i s m i s s e d           t h e       a c t

h e r .



               M s .          E l l i s     a p p e a l s             r a i s i n g         t h e        f o l



      1   .    D i d         t h e       T r i a l   C o u r t             e r r        i n    d i s m i s
      b   e   c a u s      e    I       c a n n o t   a f f o r           d   l e      g a l    c o u n s
      $   1   2 5    p     e r     h    o u r   f o r   t w o             a t t o      r n e y s    f o r
      s   t   i l l        d o     n    o t   h a v e   a c c e           s s    t     o    m y   p r o p
      a   b   l e    t     o    s t     o p   t h e   e n c r o           a c h m      e n t    o n   t o
      p   r   o p e r      t y .          I   a m   a t t e m p           t i n g        t o    f i n d
      f   i   n i s h         t h i     s   c a s e   c o n t i           n g e n      t    o n   c o l l



                                                 3
    t h e   p e o p l e   r e s p o n s i b l e                         f o r       d a m a g i n g
    b l o c k i n g   m y   a c c e s s .

    2   .    D i d          t h e     T r i a l        C o u r t       e r r       i n      c h a r g i
    C   o   u r t         C o s t    s   i n    t     h i s   A c     t i o n       w h    e n   C h a
    R   a   i n w a       t e r      a p p r o v      e d   a n d       s i g     n e d      m y   U n
    A   f   f i d a       v i t      o f   I n d      i g e n c y       o n       M a r    c h   2 4 ,
    p   r   o c e e       d e d      a s   i n d      i g e n t       i n    t    h e      l a s t   m
    C   o   u n t y          C h a   n c e r y        C o u r t .         T h     e    N   o t i c e
    c   e   r t i f       i e d      b y   S e v      i e r   C o     u n t y       C l    e r k   a n
    M   c   M a h a       n    o n     A u g u s      t   1 1 ,       1 9 9 8     ,    a   l s o   s h



             A s        t o     t h e       f i r s t       i s s u e ,          t h e r e         i s    a

d a t e d           F e b r u a r y          2 4 ,     1 9 9 8 ,       w h i c h        a c c o m p a

E l l i s           d a t e d        M a r c h       2 ,     b o t h     o f       w h i c h          w e r

d o c t o r ’ s            s t a t e m e n t ,             w h i c h     a p p e a r s              t o   b

h e a r i n g            d a t e ,       s t a t e s         t h e     f o l l o w i n g :



    F e b r u a r y               2 4 ,       1 9 9 8

    T o :           J u d g e   F o r g e t y
    R e :           D o r o t h y   E l l i s

    D e a r             S i r ,

    P   l   e   a   s   e   b e   a     d   v i s e d   t h     a t     M    s   .   D o   r   o   t h y
    e   x   t   r   e   m e l y   i     l   l   o v e r   t     h e     p    a   s t   w   e   e   k   a n
    o   f   f   i   c   e   f o r       t   r e a t m e n t     .       M    s   .   E l   l   i   s   h a
    e   m   e   r   g   e n c y   r     o   o m   d u e   t     o   c   h    e   s t   p   a   i   n .

    R e s p e c t f u l l y ,

    / s /           F r a n k        H .      M c N i e l ,       M . D .

    F r a n k             H .     M c N i e l ,         M . D .



             N o        d o c t o r ’ s           r e p o r t        w a s       f i l e d         a s    t

d a t e .




                                              4
            A s       t o     m a t t e r s         o f     a       c o n t i n u a n c e ,           t

g r a n t e d         w i d e       B l a k e e v . o P l u ,
                                    d i s c r   t i   n .   s             9 5 2 k S . W . 2 d
                                                                          M a r   ,   I n c .

4 1 3     ( T e n nT.u1r9t9l7e) ;C r e e k                 A p a,r t9m5e8n tSs. Wv..2 dP o7l

( T e n n . A p p . 1 9 9 7 ) .                   W e     c a n n o t         f i n d     u n d e r

w h i c h       d o e s       n o t     i n c l u d e           a     t r a n s c r i p t        o f

C h a n c e l l o r           o n     A p r i l         2 1 ,       t h a t    a n      a b u s e

s h o w n .



            A s       t o     t h e     s e c o n d         i s s u e ,        t h e      s t a t u

t o     p r oicnf o r m a u p e r i s i e v e s
                e e d p           e l                               t h e m    f r o m        t h e

m a k i n g       a     b o n d       f o r       c o u r t         c o s t s ,      b u t      d o e

b e i n g       o n e r a t e d         w i t h         c o u r t       c o s t s       i f     a d j

a n d     j u s t i f i e d           b y       t h e     r e c o r d .



            T h e       D e f e n d a n t s             r a i s e       a n    i s s u e       a s k

b e     f o u n d       t o     b e     f r i v o l o u s             a n d     t h a t       d a m a

T . C . A .       2 7 - 1 - 1 2 2 .



            R e c o g n i z i n g               t h a t     l a y       p e r s o n s         m i g h

t h a t     b e i n g         g r a n t e d         p a u p e r         s t a t u s       w o u l d

o f     c o u r t       c o s t s ,         w e     a r e       d i s i n c l i n e d           t o

w i t h     a t t o r n e y           f e e s       f o r       c o u n s e l        f o r      t h e



            F i n a l l y ,           w e       o b s e r v e ,         a s    c o n c e d e d

D e f e n d a n t s ,           t h a t         t h e     r e s o l u t i o n           o f     t h e

t o     t h e     p r i v a t e         c o n d e m n a t i o n               f e a t u r e       o f




                                            5
t h e   m e r i t s       a n d      M s .       E l l i s     i s    s t i l l      f r e e

p r e c l u d e d - -        t o     p u r s u e       t h i s       f a c e t    o f     h e



            F o r    t h e      f o r e g o i n g          r e a s o n s     t h e      j u d

C o u r t     i s     a f f i r m e d          a n d   t h e     c a u s e       r e m a n d

b e l o w .         C o s t s      o f       a p p e a l     a r e    a d j u d g e d       a



                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                    H o u s t o n   M .   G o d d a r d ,   P . J


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l   P .   F r a n k s ,   J .



      ( N o t   P a r t i c i p a t i n g )
D o n   T .   M c M u r r a y ,   J .




                                         6